Case 3:19-cr-00130-MHL Document 120 Filed 06/26/20 Page 1 of 2 PageID# 1141



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Richmond Division

UNITED STATES OF AMERICA                    )
                                            )
                                            )       Case No. 3:19cr130
                                            )
OKELLO T. CHATRIE,                          )
          Defendant                         )

                                       WITNESS LIST

       Okello Chatrie, through counsel, submits the following witness list pursuant to the Court’s

Order entered on June 24, 2020. See ECF No. 115 at 4. Counsel appreciate the Court’s

understanding that this list will almost certainly need to be updated based on new evidence, id.,

and intend to do so more than two weeks prior to a new hearing date.


                                                    Witness

      1                              Spencer McInvaille – Expert Witness

      2                                    Janet Jin Ah Lee – AUSA

      3                 Lee Hush – Investigator, Office of the Federal Public Defender



                                            Respectfully submitted,

                                            OKELLO T. CHATRIE

                                     By:    ___________/s/____________
                                            Michael W. Price
                                            NY Bar No. 4771697 (pro hac vice)
                                            Counsel for Defendant
                                            National Association of Criminal Defense Lawyers
                                            Fourth Amendment Center
                                            1660 L St. NW, 12th Floor
                                            Washington, D.C. 20036
                                            Ph. (202) 465-7615

                                                1
Case 3:19-cr-00130-MHL Document 120 Filed 06/26/20 Page 2 of 2 PageID# 1142



                                  Fax (202) 872-8690
                                  mprice@nacdl.org

                                  ___________/s/____________
                                  Laura Koenig
                                  Va. Bar No. 86840
                                  Counsel for Defendant
                                  Office of the Federal Public Defender
                                  701 E Broad Street, Suite 3600
                                  Richmond, VA 23219-1884
                                  Ph. (804) 565-0881
                                  Fax (804) 648-5033
                                  laura_koenig@fd.org




                                     2
